DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed August 30th, 2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous 103(a) rejections has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15-17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0072416 to Maas et al.
In regards to independent Claims 1, 19, & 20, and with particular reference to Figures 4-5, Maas et al. (Maas) discloses:

(1)	A pump (Figs. 4-5; “liquid dispensing device”) comprising: an inlet one-way valve (16); a pump chamber (4) downstream of and in fluid communication with said inlet one-way valve (Fig. 5); a piston (5, 18) slideably engaged with said pump chamber (Fig. 5); a piston cavity (the hollow space containing the buffer 19, as seen in Fig. 5 and discussed at para. 67) within said piston and in fluid communication with said pump chamber (via the opened one-way valve 31); a liquid accumulator (19) operable within said piston cavity (Fig. 5; para. 67) and accumulating liquid with increasing pressure and discharging liquid with decreasing pressure (para. 69), wherein said liquid accumulator is a bladder accumulator (“gas filled flexible bag”; para. 69); an actuator (20, 47) engaged with said piston (Figs. 4-5); and an outlet one-way valve (7) downstream of and in fluid communication with said pump chamber (Fig. 1) 

 (19)	A pump (Figs. 4-5; “liquid dispensing device”) comprising: an inlet one-way valve (16); a pump chamber (4) downstream of and in fluid communication with said inlet one-way valve (Fig. 5); a piston (5, 18) slideably engaged with said pump chamber (Fig. 5); a piston cavity (the hollow space containing the buffer 19, as seen in Fig. 5 and discussed at para. 67) within said piston and in fluid communication with said pump chamber (via the opened one-way valve 31); a liquid accumulator (19) operable within said piston cavity (Fig. 5) wherein said liquid accumulator is a diaphragm accumulator (“gas filled flexible bag”; para. 69; a flexible material that deforms based on fluid pressure reads upon a “diaphragm” as claimed), wherein said liquid 

(20)	A pump (Figs. 4-5; “liquid dispensing device”) comprising: an inlet one-way valve (16); a pump chamber (4) downstream of and in fluid communication with said inlet one-way valve (Fig. 5); a piston (5, 18) slideably engaged with said pump chamber (Fig. 5); a piston cavity (the hollow space containing the buffer 19, as seen in Fig. 5 and discussed at para. 67) within said piston and in fluid communication with said pump chamber (via the opened one-way valve 31); a liquid accumulator (19) operable within said piston cavity (Fig. 1) and accumulating liquid with increasing pressure and discharging liquid with decreasing pressure (para. 69), wherein said liquid accumulator is a bladder accumulator (“gas filled flexible bag”; para. 69); an actuator (20, 47) that is an external surface of said piston (outlet valve portion 47 forms an external surface of the piston that actuates the piston downward; Fig. 4); and an outlet one-way valve (7) downstream of and in fluid communication with said pump chamber (Fig. 5).

In regards to Claim 2, the pump chamber further comprises a piston bore (the sidewall of chamber 4, as seen in Fig. 5) and said piston is slideably engaged with said piston bore (Fig. 5).
In regards to Claim 15, the actuator is a trigger (Figs. 4-5).
In regards to Claim 16, the pump further comprises a dip tube (11) upstream of said inlet one-way valve (Fig. 5).
Claim 17, the bladder accumulator is positioned entirely within the piston cavity (apparent in Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-7 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,365,751 to Saito et al. in view of US 6,341,950 to Schuller et al.

    PNG
    media_image1.png
    908
    724
    media_image1.png
    Greyscale

Claims 1, 19, & 20, and with particular reference to Figure 1 shown immediately above, Saito et al. (Saito) discloses:

(1)	A pump (Fig. 1; “trigger type liquid injector”) comprising: an inlet one-way valve (18); a pump chamber (25) downstream of and in fluid communication with said inlet one-way valve (Fig. 1); a piston (26) slideably engaged with said pump chamber (Fig. 1); a piston cavity (labeled by the Examiner in Fig. 1) within said piston and in fluid communication with said pump chamber (Fig. 1); an actuator (6, 32, 33) engaged with said piston (Fig. 1); and an outlet one-way valve (42) downstream of and in fluid communication with said pump chamber (Fig. 1).

(19)	A pump (Fig. 1; “trigger type liquid injector”) comprising: an inlet one-way valve (18); a pump chamber (25) downstream of and in fluid communication with said inlet one-way valve (Fig. 1); a piston (25) slideably engaged with said pump chamber (Fig. 1); a piston cavity (labeled by the Examiner in Fig. 1) within said piston and in fluid communication with said pump chamber (Fig. 1); an actuator (6, 32, 33) engaged with said piston (Fig. 1); and an outlet one-way valve (42) downstream of and in fluid communication with said pump chamber (Fig. 1).

(20)	A pump (Fig. 1; “trigger type liquid injector”) comprising: an inlet one-way valve (18); a pump chamber (25) downstream of and in fluid communication with said inlet one-way valve (Fig. 1); a piston (25) slideably engaged with said pump chamber (Fig. 1); a piston cavity (labeled by the Examiner in Fig. 1) within said piston and in fluid communication with said pump chamber (Fig. 1); an actuator (6, 32, 33) that is an external surface of said piston (actuator portion 32 forms an external surface of the piston; Fig. 1); and an outlet one-way valve (42) downstream of and in fluid communication with said pump chamber (Fig. 1).

However, use of a bladder/diaphragm accumulator is well known in the art of piston pumps, as shown by Schuller et al. (Schuller).  In particular, Schuller discloses a piston pump assembly 10 for pumping brake fluid, and includes an inlet one-way valve 30, a pump chamber 22, a piston 18, a piston cavity 56 in fluid communication with the pump chamber 22, and a liquid accumulator 58 operable within the piston cavity 56 (Fig. 1; col. 3, lines 1-18). In these disclosures, Schuller makes clear that his accumulator 58 dampens fluid pulsations during pump operation through use of an elastic rubber material having an empty space 62 therein, and thus, forms both a bladder accumulator and a diaphragm accumulator, as claimed.  Furthermore, due to the elastic nature of the rubber damper 58, it would function so as to accumulate liquid with increasing pressure (i.e. by flexing inwardly) and discharge liquid with decreasing pressure (i.e. by flexing back outwardly), as claimed.  Hence, arranging a bladder/diaphragm accumulator within Saito’s piston cavity would provide similar fluid dampening within Saito’s pump chamber 25, thus providing a less turbulent intake and discharge of fluid to/from the pump chamber 25.  Therefore, to one of ordinary skill desiring a piston pump with improved pulsation dampening within the pump chamber, it would have been obvious to utilize the techniques disclosed in Schuller in combination with those seen in Saito in order to obtain such a result. Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Saito’s piston cavity to include the elastic bladder/diaphragm type accumulator therein (as taught in Schuller) in order to obtain predictable results; those results being a damping action of fluid pressure pulsations within the piston chamber during operation.
Claim 2, Saito’s pump chamber further comprises a piston bore (25a) and said piston is slideably engaged with said piston bore (Fig. 1).
In regards to Claim 3, Saito’s piston cavity is defined by a piston cavity opening (at 37a) oriented towards said pump chamber (Fig. 2) and a piston cavity closed end (32) oriented towards said actuator (Fig. 2) and a piston cavity peripheral wall (36, 38) extending from said piston cavity closed end to said piston cavity opening (Fig. 2).
In regards to Claim 4, Saito’s piston cavity peripheral wall is slideably engaged with said pump chamber (this is apparent in Fig. 1).
In regards to Claim 5, Saito’s pump further comprises a resilient member (30) engaged with said actuator (i.e. via the piston 26); wherein said pump chamber has a pump chamber volume (apparent in Fig. 1) that is a function of position of said piston (apparent in Fig. 1); and wherein said resilient member is biased to expand said pump chamber volume (apparent in Fig. 1).
In regards to Claims 6 & 15, Saito’s actuator is a trigger (Fig. 1).
In regards to Claim 7, Saito’s piston cavity peripheral wall is slideably engaged with said pump chamber (apparent in Fig. 1).
In regards to Claim 16, Saito’s pump further comprises a dip tube (19) upstream of said inlet one-way valve (Fig. 1).
In regards to Claim 17, Saito as modified by Schuller results in the bladder accumulator (58, from Schuller) being positioned entirely within Saito’s piston cavity.
In regards to Claim 18, Saito’s pump chamber has an upstroke pump chamber volume (i.e. the volume seen in Fig. 1) and said piston cavity has a piston cavity volume (the volume seen in Fig. 1).  It is clear from Figure 1 that the piston cavity volume is about 0.2-0.8 of the pump chamber volume.  

Claims 8-9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito-Schuller (applied above) in view of US 4,624,413 to Corsette.
In regards to Claim 8, Saito discloses the pump according to Claim 7, but does not disclose that the resilient member is outside of said pump chamber (Saito’s resilient spring member 30 is disposed inside of pump chamber 25).
However, Corsette provides another trigger type sprayer very similar in construction to that of Saito, and discloses the use of an external resilient spring member 34 for biasing the piston 25 to its outermost position (Fig. 1; col. 3, lines 19-23).  Corsette discloses that the location of the resilient member (i.e. outside or inside the pump chamber) is an interchangeable design feature that may be chosen based on a user’s design requirements (col. 3, lines 23-26).  In other words, placing the resilient spring member outside the pump chamber amounts to a mere design choice.  Therefore, to one of ordinary skill desiring a pump having a more easily accessible return spring, it would have been obvious to utilize the techniques disclosed in Corsette in combination with those seen in Saito in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Saito’s pump to instead utilize the external resilient spring member 34 (as taught in Corsette) in order to obtain predictable results; those results being a spring-loaded piston pump having its return spring 34 easily accessible to the user in the case of required maintenance.
In regards to Claim 9, Saito’s outlet check valve (42) is described as a pre-compression valve (col. 6, lines 46-50).
In regards to Claim 12, Saito’s pump chamber has an upstroke pump chamber volume (i.e. the volume seen in Fig. 1) and said piston cavity has a piston cavity volume (implicit; seen in Fig. 1).  It is clear from Figure 1 that the piston cavity volume is about 0.2-0.8 of the pump chamber volume.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC